Citation Nr: 1609281	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability evaluation for plantar warts and calluses of the feet (bilateral foot disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to April 1967, April 1967 to December 1969, and December 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board previously remanded this matter for additional development in October 2013, November 2014, and March 2015.

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records dating from December 2011 to April 2012 and from April 2013 to April 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.


FINDING OF FACT

The Veteran's bilateral foot disability constitutes a moderate foot injury, as manifested by mild calluses on the bilateral plantar surfaces, and pain, requiring the use of orthotic inserts or shoes.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 10 percent, for moderate injuries to the Veteran's bilateral feet, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71(a), Diagnostic Code 5284 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim several times for additional development.  In October 2013, the case was remanded for a new VA examination, as the Veteran had claimed that his condition had worsened since the previous VA examination.  In November 2014, the case was remanded to obtain records from the Social Security Administration (SSA).  Finally, in March 2015, the Board remanded the case for a new VA examination to specifically address whether the manifestations of the Veteran's bilateral foot disability are the result of acquired pes planus that was documented in the Veteran's service treatment records.  SSA records have been obtained and associated with the Veteran's claims file in accordance with the Board's November 2014 remand order, and the Veteran was afforded VA examinations pursuant to the Board's October 2013 and March 2015 remand orders.  Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for an increased disability rating, the VCAA notice requirements include the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (interpreting § 5103(a) as requiring generic claim-specific notice but not veteran-specific notice as to the effect on daily life or as to the assigned or cross-referenced Diagnostic Code under which the disability is rated).

The VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Here, the RO provided pre-adjudication VCAA notice, by letter, in June 2010.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, and the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3). Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is no longer applicable in the Veteran's claim for a higher initial rating.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that pursuant to Dunlap, where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements," such as the effective date or initial rating).  

	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c). Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record. 

Additionally, during the appeal period, the Veteran was afforded VA examinations in February 2011, December 2013, and September 2015. The Board has carefully reviewed the VA examination reports and finds that the examination reports, taken as a whole along with other medical evidence of record, are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Therefore, further medical examination is not required for the Board to adjudicate the Veteran's claim.  See 38 C.F.R. § 3.326.

As the Veteran has not identified any additional evidence pertinent to his claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for the VA to comply with its duty to assist.

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.

The VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether it is an initial rating case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Under Diagnostic Code 5284, which pertains to "other" foot injuries, a 10 percent disability rating is warranted for moderate foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 percent disability rating is warranted for moderately severe foot injuries.  Id.  A 30 percent disability rating is warranted for severe foot injuries.  Id.  A 40 percent disability rating is assigned for actual loss of use of the foot.  Id. at Note.  

Acquired flatfoot, or pes planus, is rated under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, mild flatfoot symptoms, such as those relieved by built-up shoes or arch supports, warrant a non-compensable rating.  Id.  Moderate symptoms, such as those manifested by the weight-bearing line falling over, or medial to, the great toe, inward bowing of the tendo achillis, and/or pain on manipulation and use of the feet, are assigned a 10 percent rating.  Id.  Severe flat foot warrants a 20 percent evaluation, if unilateral, or a 30 percent evaluation, if bilateral.  Id.  Pronounced flatfoot is assigned a 30 percent evaluation, if unilateral, or a 50 percent evaluation, if bilateral.  Id.

The Board acknowledges that the words "moderate," "moderately severe," "marked," "pronounced," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary 871 (1988).  "Severe" is generally defined as "of a great degree: serious."  Id. at 1078.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

	Factual Background 

The Veteran is seeking an initial compensable rating for his bilateral foot disability.  As set forth in the Veteran's March 2011 notice of disagreement and December 2011 VA Form 9, the pain and discomfort that he experiences as a result of his bilateral foot disability warrants a higher rating.

At an April 2010 VA primary care treatment, the Veteran complained of a right foot callus over the plantar surface and reported a history of recurring callus growth.  There was no edema or cyanosis on physical examination.  The physician's assessment was recurrent, painful callus over the right plantar surface of the foot.  The Veteran was prescribed Salsalate for degenerative joint disease of the foot and pain.  VA podiatry treatment notes from later in April 2010 show that the Veteran's sensation was grossly intact and that his pedal pulses were easily audible, bilaterally.  With respect to dermatologic symptoms, there were no complications noted, with the exception of diffuse hyperkeratotic tissue at the right foot subthird metatarsal head, and nails 1 through 5 were excessively thick and dystrophic, bilaterally.  The treating podiatrist debrided the Veteran's nails and keratoses without complication and modified the Veteran's over-the-counter insole.  

A July 2010 VA podiatry treatment record shows that the Veteran continued to complain of a painful callus on the right foot subthird metatarsal head.  On physical examination, the podiatrist noted a very sparse amount of hyperkeratotic tissue on the right foot subthird metatarsal head, flexion contractures of lesser digits, and a distally displaced fat pad.  The podiatrist debrided the lesions noted above and replaced over-the-counter shoe inserts with sulcus length orthotics.  

The Veteran was afforded a VA foot examination in February 2011.  The Veteran's subjective symptoms included pain at the bottom of both feet while standing and walking.  There were no flare-ups noted.  The examination report notes that the Veteran required the use of orthotic inserts for calluses on the bottom of his feet and that the efficacy of the orthotics was "good."  On physical examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing with respect to either foot.  Additionally, the examiner noted that there were no functional limitations with respect to standing or walking.  Significant physical findings included plantar warts/calluses on the bottom of the feet and dystrophic toenails.  With respect to hallux valgus or rigidus of the right foot, the examiner noted angulation and dorsiflexion at the first metatarso-phalangeal joint and stiffness of joint; the Veteran's dorsiflexion was limited to 0 to 15 degrees, and there was no significant stiffness to the joint.  The examiner also indicated that the Veteran's right, barefoot gait was antalgic.  X-rays of both feet were performed to rule out pes planus.  The right foot X-ray showed no fracture or dislocation.  There were degenerative changes and hallux valgus deformity at the first metatarsophalangeal joint, but joint spaces were otherwise well-preserved.  There was no significant pes planus.  The radiologist's impression was degenerative change and hallux valgus deformity at the first metatarsophalangeal joint.  The left foot X-ray showed no fracture or dislocation.  There was mild bony hypertrophy of the head of the first metatarsal but no significant hallux valgus deformity.  There was no pes planus.  A bone spur along the inferior calcaneus was noted.  The radiologist's impressions included no significant pes planus and noted calcaneal enthesophyte.  The diagnoses listed on the VA examination report include plantar warts/calluses on bottom of the feet, continuous since active duty; hallux valgus deformity of the right foot; degenerative changes at the first metatarsophalangeal joint of the right foot; and bone spur along the inferior calcaneus left foot.

VA treatment records show that in April 2011, the Veteran complained of bilateral foot edema.  Several days later, the Veteran was treated at the VA emergency room for bilateral foot and ankle edema.  The Veteran reported right foot pain on movement, at a level of 2 out of 10.  On physical examination, the Veteran had left foot and ankle edema, in addition to some calf edema.  The diagnostic impression was peripheral edema.  A May 2011 VA nurse practitioner treatment record noted 1+ edema at the Veteran's bilateral lower legs and feet.  

At a February 2012 VA podiatry treatment, which included a complete diabetic foot examination, the Veteran complained of a painful right second digit and painful thickened toenails.  On physical examination, the Veteran's sensation was intact, and his pedal pulses were audible bilaterally.  There were no open lesions noted, but there was erythema noted on the medial aspect of the right first metatarsal head secondary to bony deformity.  Nails 1 through 5 were thick, dystrophic, and elongated.  The Veteran had rigid non-reducible flexion contracture in the right second digit and no erythema on the dorsal aspect; however, he complained of pain with attempted manipulation of that area.  The Veteran also had a medially deviated first metatarsal head and a laterally deviated hallux consistent with bunion deformities.  The podiatrist's assessment was painful thick and dystrophic toenails 1 through 5, bilaterally; onychocryptosis, bilateral hallux locations, with no clinical signs of infection; rigid hammertoes, bilaterally, with painful right second digit hammertoe in need of padding; and bunion deformities, right greater than left.  

In April 2012, the Veteran received treatment following a foot laceration on his left heel.  The Veteran reported that both of his heels had been peeling for 3 days, and the laceration was due to peeling skin off his left heel.  The Veteran was diagnosed with a fungal infection of the foot.  

According to a VA podiatry treatment record dated in July 2012, the Veteran was fitted with a soft upper-toe box to reduce pressure at his hammer digits, particularly, his right second hammer digit.  The Veteran's sensation continued to be intact, and his pedal pulses were palpable bilaterally.  There was erythema noted on the medial aspect of the right first metatarsal head and the dorsal aspect of the second digits, bilaterally.  Nails 1 through 5 continued to be thick, dystrophic, and elongated.  The Veteran also continued to have non-reducible flexion contracture in the right second digit, in addition to laterally deviated hallux, and a medially deviated first metatarsal head bilaterally.  The podiatrist's assessment included dystrophic nails, 1 through 5, bilaterally; bunion deformities, right greater than left, with increased pressure at metatarsal head noted with erythema; and rigid hammer toes, bilaterally, predominantly at the right second digit, in need of padding.

An October 2012 VA podiatry treatment record shows that the Veteran was experiencing painful hammer toes.  The podiatrist dispensed over-the-counter inserts for "gentle step" shoes in an effort to reduce the Veteran's right heel pain and to prevent pain attributed to hammer toes when wearing cowboy boots.  

According to a January 2013 VA podiatry treatment record, the Veteran returned for palliative care.  The Veteran's sensation was grossly intact and pedal pulses were palpable bilaterally.  There was no lower extremity edema or erythema noted.  The Veteran complained of pain with pressure to the lateral aspect of the right second nail plate; the podiatrist noted that the Veteran's nails were dystrophic.  The assessment was dystrophic nails 1 through 5, bilaterally; onychocryptosis noted on the lateral aspect of the right second digit, but no signs of clinical infection; and hammer digits and bunion deformities, bilaterally.

In November 2013, a VA nurse practitioner conducted a diabetes foot examination on the Veteran.  Both of his feet had normal skin appearance with no open lesions, no bony deformity, no history of foot ulcer, normal pedal pulse, and reduced sensation using the 10 gm Semmes Weinstein Monofilament Test.  

The Veteran was afforded a VA skin diseases examination in December 2013.  The Board observes that although the October 2013 remand order instructed the RO to arrange for a VA podiatry examination to evaluate the Veteran's bilateral foot condition, the examiner concluded that a foot examination was inapplicable; instead, the examiner conducted a skin examination to evaluate the Veteran's calluses and plantar warts.  The skin examination report includes diagnoses of keratinization skin disorders (callus) and plantar warts.  The examiner reported that the Veteran did not have any benign or malignant skin neoplasms, nor did he have any systemic manifestations due to any skin diseases.  The examiner provided that the Veteran had not been treated with oral or topical medications in the 12 months prior for any skin condition, and that he had not had any treatments for exfoliative dermatitis or papulosquamous disorders.  The Veteran did not have any episodes, debilitating or non-debilitating, in the 12 months prior due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Additionally, the examiner found no evidence of plantar warts on either foot.  With respect to calluses, there was mild, slightly raised callusing of the bilateral plantar surfaces.  Specifically, the right foot plantar surface exhibited 3 areas of mild callus on the hallux and third sub metatarsal head and heel; the left foot plantar surface exhibited 2 areas of mild slightly raised callus of the hallux and third sub metatarsal area.  The total body area involved was less than 5 percent of the Veteran's entire body surface.  Finally, the examiner opined that the Veteran's calluses did not impact his ability to work.  The examiner noted that based on the physical examination, the condition of the Veteran's calluses was mild.  The Veteran reported self-treating his calluses by sanding, and that instead of wearing his prescribed podiatric shoes, the Veteran continued to wear cowboy-style boots that prevented his calluses from completely assuaging.  The examiner noted that the Veteran's condition did not result in the loss of use of either foot, as evidenced by normal gait, speed, excursion, strength, coordination, and endurance.  There was no pain or weakness on assessment.  Because the Veteran's calluses were mild, the examiner opined that a flare-up of symptoms or extended use was not likely; the examiner also noted that the condition of the Veteran's feet improved to a mild state without the need for professional treatment for 11 months.  

At a January 2014 VA podiatry treatment for ingrown toenails, the Veteran's sensation was normal, bilaterally, his posterior tibialis artery and dorsalis pedis pulses were palpable, bilaterally, and nails 1 through 5 were thick, dystrophic, and elongated.  The Veteran had keratotic tissue at the right sub third metatarsal head that was tender with direct pressure.  There was dry, flaky plantar skin bilaterally.  No open lesions, lower extremity edema, or erythema was noted.  The podiatrist's assessment was dystrophic nails 1 through 5, bilaterally, intractable plantar keratosis of the right plantar foot, dry skin, and diabetes.  The Veteran's nails were debrided without complication, and his intractable plantar keratosis was trimmed.  

At an April 2015 VA podiatry treatment, the Veteran reported tenderness at the right lateral and left medial sides of his hallux when putting his cowboy boots on.  On physical examination, sensation was normal bilaterally, and the Veteran's feet were warm with normal capillary refill time.  Bilaterally, nails 1 through 5 continued to be thick, dystrophic, and elongated.  There were no open lesions, lower extremity edema, or erythema noted.  There were flexion contractures in digits 2 through 5 bilaterally, and the hallux was deviated laterally.  The assessment included dystrophic nails 1 through 5, bilaterally; onychocryptosis, bilateral hallux; hammertoes and bunions, bilaterally; and diabetes.

The Veteran was afforded another VA foot examination in September 2015.  The Veteran stated that he received 2 pairs of diabetic shoes in the year prior that helped alleviate his foot discomfort; specifically, the discomfort would abate within 15 minutes of wearing the prescribed shoes.  The Veteran also stated that there had not been changes to his condition since he was seen in 2013.  The Veteran reported intermittent medial foot pain with changes in dew point, but he denied flare-ups impacting the function of his feet.  He also denied having any functional loss or functional impairment of the foot.  The examiner did not identify any pain on physical examination and noted that although the Veteran reported pain in his medical history, the pain was resolved after donning diabetic shoes.  The examiner did not find any functional loss of the right or left lower extremities that was attributable to the claimed conditions.  Additionally, there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  There was an absence of swelling on use, characteristic calluses, extreme tenderness of plantar surfaces, objective evidence of marked deformity, marked pronation, weight-bearing line falling over or medial to the great toe, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon.  According to the examiner, there were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  The examiner noted that the Veteran uses a walker regularly as a normal mode of locomotion and that the walker is prescribed for chronic low back pain and COPD requiring frequent periods of rest.  

At the September 2015 VA examination, X-rays were performed to rule out pes planus, and the X-rays documented degenerative arthritis, bilaterally.  The left foot X-ray findings included moderate size degenerative heel spur projecting from the plantar surface of the calcaneus; some mild degenerative sclerosis between the tailless and navicular; intact and unremarkable subtalar joint; and no evidence of significant pes planus on upright weight bearing, noting a calcaneal pitch angle of 27.  The interpreting physician's impressions included degenerative heel spur and mild degenerative changes of the midfoot, but no evidence of pes planus.  The primary diagnostic code was listed as "probably normal"; the Board observes that with respect to calcaneal pitch angle, the radiologist noted that "normal" is anything greater than 20.  The right foot X-ray findings included degenerative enthesopathy developing at the attachment of the Achilles tendon on the posterior superior aspect of the calcaneus; intact plantar surface of the calcaneus; unremarkable subtalar joint; moderate hallux valgus deformity with moderate degenerative changes of the first metatarsal phalangeal joint; and a normal, weight bearing calcaneal pitch angle of 29.  The interpreting physician's impressions included no pes planus and moderate hallux valgus deformity with degenerative changes of the first metatarsophalangeal joint.  The primary diagnostic code was listed as "minor abnormality."  The examiner noted that although there were degenerative changes noted on the X-rays, the degenerative changes were not related to claimed pes planus.  The examiner opined that the Veteran's bilateral foot disability did not impact his ability to perform any type of occupational task, such as standing, walking, lifting, or sitting.  Finally, the examiner was asked to opine as to whether it was less likely than not that the current manifestations of the Veteran's bilateral foot disability were the result of pes planus, as the Veteran was diagnosed with pes planus during service.  The examiner provided that the Veteran did not have bilateral pes planus based on physical and X-ray examinations.  

	Analysis

As an initial matter, the Board notes that the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The law requires only that the Board provide reasons for rejecting evidence that is favorable to the Veteran. Id.

The Veteran's bilateral foot disability is currently rated as non-compensable under Diagnostic Code 5284, which applies to "other" foot injuries.  Upon careful review of the evidence, the Board finds that the Veteran is entitled to an initial compensable rating of 10 percent under Diagnostic Code 5284, but no higher, for his bilateral foot disability. 

As noted in the December 2013 VA examination report, the Veteran has mild, slightly raised calluses on his bilateral plantar surfaces that do not result in loss of use of either foot, as was evidenced by normal gait, speed, excursion, strength, coordination, and endurance.  Although the Veteran has reported a history of pain on the bottom of his foot when standing or walking, there is an absence of objective evidence of pain or weakness on assessment in the February 2011, December 2013, and September 2015 VA examination reports.  As noted in the September 2015 VA examination report, although the Veteran reported pain in his medical history, the pain is resolved after wearing diabetic shoes, which is consistent with the February 2011 VA examination report, and various VA podiatry treatment records, which note that orthotics help to relieve the Veteran's pain.  

The Board observes that VA examination reports and treatment records indicate that the Veteran has several non-service connected foot conditions, including a moderate hallux valgus deformity with degenerative changes of the first metatarsophalangeal joint involving the right foot; a degenerative heel spur and mild degenerative changes of the midfoot involving the left foot; bilateral hammer toes, particularly at the right second digit; and dystrophic nails.  However, the Board notes that the Veteran has not claimed that these non-service connected foot conditions should be considered in determining whether he is entitled to an initial compensable rating for his bilateral foot disability.

The Board acknowledges that the VA examination reports indicate an absence of functional limitations stemming from the Veteran's bilateral foot disability, or objective indications of pain on examination.  Additionally, there is no clear indication as to whether any of the Veteran's bilateral foot pain and discomfort is more attributable to his service-connected plantar warts and calluses or to his non-service connected foot conditions, including degenerative changes, hammer toes, hallux valgus deformity of the right foot, degenerative heel spur at the left foot, and/or dystrophic nails.  Nevertheless, the Board finds that the medical and lay evidence for and against a compensable rating is at least in equipoise.  In light of the Veteran's bilateral mild calluses, reports of foot pain, and need for orthotic inserts or shoes to relieve his symptoms, the Board finds that the Veteran's bilateral foot disability more nearly approximates a "moderate" foot injury, which warrants a 10 percent disability rating under Diagnostic Code 5284, than a less-than-moderate foot injury, which is non-compensable.  See 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5284; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("[A] veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").

However, the preponderance of the evidence is against awarding a higher rating under Diagnostic Code 5284.  A 20 percent disability rating for other foot injuries is only warranted when the injuries more approximate a "moderately severe" level of disability than a "moderate" level of disability.  Although the Veteran has received ongoing treatment for calluses, his calluses were characterized as "mild" in the December 2013 VA examination report.  The VA examination reports show no objective evidence of pain on physical examination, and the examiners have opined that the Veteran's condition does not impact his ability to perform occupational tasks, such as standing, walking, lifting, and sitting.  Additionally, as set forth in the September 2015 VA examination report, there was an absence of swelling on use, characteristic calluses, extreme tenderness of plantar surfaces, objective evidence of marked deformity, marked pronation, weight-bearing line falling over or medial to the great toe, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon.  Accordingly, the Board finds that the disability picture more nearly approximates the criteria for "moderate" foot injuries than for "moderately severe" foot injuries.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284; see also Johnson v. Brown, 10 Vet. App. 80, 84 (1997).

The Board has also considered whether the Veteran's bilateral foot disability warrants a higher evaluation under a different Diagnostic Code.  Although the Veteran was diagnosed with pes planus during service, X-ray results in the February 2011 VA examination report provide that the Veteran had no significant pes planus, and X-ray results in the September 2015 VA examination report provide that the Veteran did not have pes planus based on his calcaneal pitch angle measurements.  Accordingly, as the preponderance of the medical evidence weighs against finding that the Veteran currently has pes planus, the use of Diagnostic Code 5276, which applies to acquired flatfoot, or pes planus, is not appropriate in the instant case.

The Board has considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations, and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, and the objective medical findings do not support a rating higher than 10 percent for the Veteran's bilateral foot disability.

Accordingly, the Board finds that a disability rating of 10 percent, but not higher, is warranted for the Veteran's bilateral foot disability.  

      Other Considerations

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's bilateral foot disability.  In Deluca, the Court of Appeals for Veterans Claims (Court) held that where a musculoskeletal disability evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See id.; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, do not apply with respect to pain. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Accordingly, as Diagnostic Code 5284 is not based on limitation of motion, 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply in the Veteran's case.

Additionally, the Board has considered whether the Veteran is entitled to an increased rating on an extra-schedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his bilateral foot disability.  The Veteran's bilateral foot disability is manifested by mild calluses and pain on walking or standing that is relieved by the use of orthotics or prescription footwear.  The assigned 10 percent rating for moderate foot injuries contemplates these impairments.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is neither required, nor warranted, under 38 C.F.R. § 3.321(b)(1).  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for diabetes mellitus, type 2, due to exposure to Agent Orange.  However, neither the Veteran nor his representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  As there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  



ORDER

An initial compensable rating of 10 percent for the Veteran's bilateral plantar warts and calluses of the feet is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


